 INDUSTRIALWORKERSAIW LOCAL 770 (HUTCOEQUIPMENT)AlliedIndustrialWorkers of America, Local UnionNo.770andHutco EquipmentCompany. Case17-CB--32598 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND IBABSONOn 6 April1987AdministrativeLaw JudgeRichardA. Scully issued the attached decision,The Respondent filed exceptions and a supportingbrief.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, I andconclusions,asmodified herein, 2and to adopt therecommended Order.ORDERThe National Labor RelationsBoardadopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent, Allied In-dustrialWorkers of America, Local Union No.770, Springfield,Missouri,itsofficers,agents, andrepresentatives,shall take the action set forth in theOrder.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge'scredibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cyr 1951)We have carefully examined the record and find no basis for reversingthe findings.2 Inasmuchas we agree with the judge that the Respondent waived itsright to object to the timeliness of the Employer's notice to reopen thecontract for negotiations, we find it unnecessary to pass on whether theRespondent received timely notice.Richard C. Auslander, Esq.,for the General Counsel.Frederick Perillo, Esq.,of Milwaukee, Wisconsin, for theRespondent.Ransom A. Ellis, III, Esq.,of Springfield,Missouri, forthe Charging Party.DECISIONRICHARD A. SCULLY, Administrative Law Judge. On acharge filed on 28 July 1986 and an amended chargefiled on 8 October 1986 by Hutco Equipment Company,a complaint was issued on 8 October 1986 by the Board'sRegional Director for Region 17, alleging that Allied In-dustrialWorkers of America, Local Union No. 770 (theUnion), had violated Section 8(b)(3) of the NationalLabor Relations Act (the Act). Specifically, it was al-leged that the Union had failed and refused to bargain ingood faith with the Charging Party and that it was con-651tinuing to do so. The Respondent Union filed a timelyanswer denying that it had committed any violation ofthe Act.A hearing was held on 17 and 18 November 1986 inSpringfield,Missouri, at which all parties were given afull opportunity to participate, to examine and cross-ex-amination witnesses, and to present other evidence andargument. Briefs filed on behalf of all parties have beengiven due consideration. On the entire record and frommy observation of the demeanor of the witnesses, I makethe followingFINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERAt all times material,Hutco EquipmentCompany (theemployer or Hutco)was engaged in the operation of atractor-trailer repair business at its facility located inSpringfield,Missouri.During the 12-month periodending 1 September 1986, the Employer,in the courseand conduct of its business operations,,purchased and re-ceived at its Springfield,-Missouri facility products,goods, and materials valued in excessof $50,000 directlyfrom points outside the State of Missouri.The Respond-ent admits and I find that Hutco is an employer engagedin commerce withing the meaning of Section2(2), (6),and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent admits and I find that,t is a labor or-ganization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES-A. FactsSince 1959, the Union has been the exclusive collec-tive-bargaining representative of Hutco's employees in aunit consisting of all employees employed by the Em-ployer at its Springfield,Missouri location, excludingoffice and clerical employees, supervisors, and guards asdefined in the Act. The parties have entered intoa seriesof collective-bargaining agreements, the most recent ofwhich extended from 27 July 1983 to 26 July 1986.On 27 May 1986,1 Hutco's owner, R. L. Mullins, de-termined that the Employer had not received a noticefrom the Union of its intention to negotiate a new con-tract.Consesquently, he took action to serve such anotice on the Union on behalf of Hutco. About 9:30 a.m.,Mullins telephoned Paul King, the Company's attorney,who was unavailable. Mullins spoke -instead with JohnBlack, a law partner of King— and told him what hewanted.Thereafter,Black looked at theterminationclause in thecollective-bargainingagreement and afterconferring with King undertook to draft an appropriatenotice to the Union. About noon that day, Black ,calledthe Employer and, inMullins',absence, spoke with Serv-iceManager Lindell Garrett and Office Manager EsterO'Dell, to whom he dictated a notice to be sent to theUnion. Black told Garrett that a copy of the notice had'All dates arein 1986, unlessotherwise indicated285 NLRB No. 96 652DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDto be delivered to a union steward that day and his officemade arrangementsto have a copy of the notice deliv-ered that day by courier to Archie Robbins, a regionalrepresentative of the International Union, who was locat-ed in Joplin, Missouri.When Mullins returned to his office, Garrett advisedhim what had taken place and Ester O'Dell was in theprocess of typing up the notice. Mullins also was tele-phoned by Black who wanted to be sure that the noticehad been prepared and that Mullins knew that the copieswere supposed to be delivered that day.Mullins,signedthe notice for the Employer.2At thetime,the two union stewards at Hutco wereJack Adams and Leslie Small, neither of whom was atwork on 27 May. Adams was on vacation and Small wason sick leave. Lindell Garrett testified that when helearned that the notice had to be delivered to a unionsteward that day he ascertained that Small was workingat anauto body shop he was known to frequent. Garrettdid so because he did not know where Adams lived andfigured that Small would be the better one to contact.Mullinsand Garrett both testified that Mullins gave Gar-rett a copy of the notice in an envelope addressed toSmall with instructions to have Jerry Murphy, a cowork-er and neighbor of Small, deliver it to him. Garrett testi-fied that about 4:30 p.m., after Murphy had punched out,Garrett gave him the copy of the notice addressed toSmall and told him that it involved a union matter andthat it was very imporant that it be delivered to Smallthat day. They discussed the fact that Small was at thebody shop, which was on the way from the plant towhere Small and Murphy lived, and Murphy said that hewould deliver it to Small. The evidence establishes thatMurphy had previously deliveredSmall'spaychecks tohim on occasions when he was not at work on a paydayand that Small had done the same for Murphy.By letter dated 31 May, Paul King advised ArchieRobbins that he would be serving as the chief negotiatorfor Hutco and proposed 9 or 13 June as the date for thefirstbargaining session.Robbins responded by letter of 3June, statingthat he was involved in other contract ne-gotiaions and suggestingthat they begin negotiationsduring the week of 14 July. King and Robbins ultimatelyagreed to hold the first negotiatingsessionatKing'soffice on 15 July. Prior to that date, the Union requestedand was provided with certain information by the Em-ployer.On 15 July the parties met at King's office. The Unionwas represented by Robbins, Adams, and Small and theEmployer by Kingand Mullins.At that meeting, theyagreed on certain procedural matters suchasmeetingdatesand timesand "ground rules" to be applicable tothe negotiations. King requested the Union's initial pro-posal and Robbins responded that because the Companyhad opened the contract he felt that it should go first.The Company's contract proposal was distributed andreviewed. Robbins stated that the Union would take timeto study the proposal and would respond to it at the nextsessionscheduled for 21 July.2The foregoingisbased onthe credibleand mutuallycorroborativetestimonyof King,Black,Mullins, and GarrettOn 21 July the union negotiators did not show up forthe scheduled meeting. Leslie Small advised Mullins atthe Hutco plant that the Union did not plan to attend themeetingand King subsequently received a letter fromRobbins, dated 18 July, stating that the Employer hadfailed to comply with the notice provision of the parties'existing contract, that the Union considered the contractto be in force until 26 July 1987, and that because of thisall scheduled meetings would be canceled.The Union takes the position that Hutco's notice to ne-gotiate a new contract was not timely because, under theterms of the contract, it had to be delivered to the Unionnot later than 26 May and that it was not actually deliv-ered to an authorized representative of the Union until28May. The General Counsel and Hutco contend thatthe notice was delivered to both Robbins and Small on27 May, that both were authorized representatives of theUnion, that service of the notice on 27 May was timelyunder the terms of the contract, and that the Unionwaived any timeliness objection it might have had by be-ginningbargaining on 15 July.B. Analysis and Conclusions1.Timeliness of the noticeArticle XXIV of the collective-bargaining agreemententered into by theparties on23 August 1983 provides,in pertinent part:Duration and TerminationThis agreement shall remain in full force and effectfrom July27, 1983tomidhightJuly 26,1986.ThisAgreement shall automatically renew itself for suc-cessive twelve (12) month periods thereafter,unlesseither party gives written notice to the other of notless than sixty (60) days or more than ninety (90)days prior to the termination date.The Board strictly construes contract provisions thatforestall automatic renewal clauses.3 It has found the"termination date" to be the day preceeding the first dayof the new contract term and that the termination date isto be included in the computation of the stated noticeperiod.4 In this case, the "termination date" was 26 July.Including that date in the computation of the 60-dayperiod, automatic renewal would have become effectiveon 28 May. To be timely, a reopening notice had to bereceived by 27 May. The Respondent relies on themethod of computation used inTaft Broadcasting Co.,5 inwhich the termination date was excluded from the re-quired 60-day period. Such an exclusion is contrary tothemethod employed by the Board inKoenig Bros.,supra, several other cases, s and its more recent decisioninAbbott House, Inc.7I find that a reopening notice re-ceived by the Union on 27 May would have been timely.S Sawyer Stores,190 NLRB 651,652 (1971)4Koenig Bros,108 NLRB 304 (1954)5264 NLRB 185,189 (1982)6E g,United Electronics Instituteof Iowa,222NLRB 814(1976),VaporRecovery Systems Co,133 NLRB 580 (1961).7 272 NLRB 78 fn 1 (1984) INDUSTRIAL WORKERS AIW LOCAL-770 (HUTCH EQUIPMENT)2.Receipt of notice by the UnionThe Union also contends that it did not effectively re-ceive the notice from the Company until 28 May whenits letterwas delivered to Steward Leslie Small. Smalltestified that he received Mullins' letter of 27 May whenitwas handed to him by Jerry Murphy about 5 p.m. on28May,atManning's Body Shop.According to Small,he took the letter from Murphy, opened it, read it, imme-diately called over Joseph Lewellen to look at it, andasked him to remember the date of the letter because itwas dated the previousday. AfterSmall returned to hishouse, he took the letter to Murphy's home and toldMurphy that"since the dates didn't appear to-be correctthatmaybe we ought to remember this." Small made anotation on the envelopethat it had been received byhim on 28 May and Murphy made a notation on thebottom of the letter that he had delivered it to Small atthe body shop on 28 May.Joseph Lewellen is an acquaintance of Small, who tes-tified that he was present when Murphy delivered theletter to Small at the body shop. Lewellen is not an em-ployee of Hutco or a memberof the Union.He testifiedthat he saw Murphy give the letter to Small, whoopened it and read it. Small called Lewellen over andasked him to read the letter and remember the date "incase at some other time it would be considered impor-tant."Lewellen testified that Murphy gave the letter toSmall on 28 May and that he checked the date on a cal-endar on the body shop door and his watch that displaysthe day and date.Jerry Murphy testified that he was given the letter forSmall at quitting time on 28 May by Garrett.He remem-bered that the day was a Wednesday because he alwaysgoes to town to pick up a Springfield newspaper for hiswife every Wednesday evening. He was present at thebody shop along with Small,Lewellen, and anotherperson when Small opened the letter and read it. Smallpointed out to them that the letter was dated 27 May,but that day was 28 May. After he went home, Smallcame over to his house and he wrote on the letter thedate he had delivered it to Small.As discussed above, Garrett testified that he gave theletter toMurphy on 27 May and instructed him to deliv-er it to Small that evening. He also testified that on themorning of 28 May, he asked Murphy if he had deliv-ered the letter to Small the night before and Murphysaid that he had done so. After the controversy over thedate of delivery arose, on21 July,Murphy signed a writ-ten statement prepared by Garrett that says that Murphydelivered the letter to Small the day Garrett gave it tohim.Murphy's statement does not include the date thatdelivery wasmade;however, Garrett testified that whenhe asked Murphy to sign the statement,he showedMurphy his own written statement that said that the datehe gave the letter to Murphy was 27 May and thatMurphy did not indicate that he considered it incorrect.The testimony of Murphy and Garrett concerning de-livery of theletter to Small is consistentexcept for thecrucial factor of the date on which it occurred. Afterconsidering the demeanor of the witnesses, the contentof their testimony, and the other evidence, I credit thetestimony of Garrett that he gave Murphy the letter to653deliverto Smallon 27 May. I do not credit that ofSmall,Lewellen, and Murphy that the date the letterwas delivered was 28 May. The credible testimony ofAttorneys King and Black establishes that they directedthe preparation of the notice to the Union and that theyimpressed on the Employer that delivery of the noticehad to be accomplished on 27 May. Their law firm un-dertook to arrange for delivery of the original notice toArchie Robbins in Joplin— Missouri, on 27 May. Theyalso advised the employer to deliver a copy of the noticeto a union steward on the same day. The letter sent toRobbins on 27 May indicates that a copy was being handdelivered to Small. Under the circumstances,there issimply noreasonto believe that after Garrett, O'Dell,and Mullinswere told by the Company's attorneys thatthe letters had to be delivered on 27 May and their pre-paring the letters for delivery that day, the one meantfor Small would not be given to Murphy to deliver untilthe following day. It is also doubtful thatif Small was soconcerned by the fact that the letter he received wasdated the previous day that he called it to Lewellen's at-tention and had Murphy make a notation to that effecton the letter, he would take no action to determine whatsignificance the delay in delivery might have until afterthe first negotiating. session,more than 1-1/2monthslater.At that point, the Union had received the Employ-er's contact proposal that both Robbins and Small con-sidered to be "lousy." Small first told Robbins that he re-ceived the notice on 28 March following the 15 July ne-gotiating session,while Small, Adams,and Robbins werediscussing the Employer'scontact proposal and afterRobbins commented that they "would have it made inthe shade" if Small had not received the notice on 27May.From my observation of the demeanor of the wit-nesses,I consider Garrett and Mullins to be credible wit-nesses andbelieve their testimony thatMurphy wasgiven the letter to deliver to Small on 27 May. I do notfind it peculiar that Murphy was asked to hand deliverthe notice to Small despite its importance inasmuch as hehad deliveredSmall'spaychecks to - him in the past andGarrett had ascertained that Small was present at thebody shop. Under the circumstances, asking Murphy todeliver the letter to Small was routine and reasonable." Idid not find either Murphyor Small tobe a credible orconvincing witness. Having discredited their testimony, Iconclude that their story about delivery being made on28May was a fabrication.In view of this conclusion, Ido not credit the testimony of Lewellen, purporting tocorroborate that the letter was delivered on 28 May,even though he is an apparently disinterested witness.I alsofind that the Union received effective notice ofthe Employer's intent to negotiate a new contract by de-livery of the notice to the office of Archie Robbins on 27May. Robbins'testimonial admissions and the circum-stantial evidence establish that the Employer's letter toRobbins was delivered to his office and accepted on hisbehalf by Nadine Toppings on 27 May in the same8Local 770 had no mailing address The Employer had previouslycorresponded with Small on union matters by hand delivery and by mail-ing things to his home. 654DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmannerinwhich other packages and correspondence ad-dressed to Robbins were routinely received. The evi-dence establishes that Robbins, although not a memberof Local 770, was a regional representative of the Inter-national union,who had represented Local 770 as itschief negotiator in contract negotiations with the Em-ployer in 1981 and 1983 at the negotiating session on 15July.Robbins had also represented the Union at third-step grievancemeetingsand arbitrations held pursuant tothe collective-bargaining agreements between the partiessinceNovember 1980. In 1981, Robbins gave the Em-ployer notice of the Union's intent to negotiate pursuantto a reopener provision in the then-current agreementand, in May 1983, Robbins gave the Employer notice ofthe Union's intentto renegotiate the expiring contract.Also in May 1983, the Employer gave the Union noticeof its intent to negotiate a new contract by sending writ-ten notice to Robbins at his office in Joplin. The partiesdid negotiatea newcontract pursuant to these notices.There is no evidence that the Union ever raised anyquestion about the propriety or efficacy of the Employ-er's notice to Robbins in connection with the 1983 nego-tiations.Considering all the foregoing circumstances, Ifind that Robbins exhibited sufficient apparent authorityon behalf of Local 770 to make service of the- notice onhim binding on the Union.3.WaiverIn the event that the service of the Employer's noticeof intent to renegotiate the contract on Small and Rob-bins was untimely or otherwise ineffective, I find that theUnion waived any objections to the timeliness of thenotice.Although the Union now takes the position thatservice of the notice on Small was untimely, even if ac-complished on 27 May, and that service on Robbins wasineffective regardless of the date, it raised no timelinessobjection to the Employer until Robbins' letter of 18July to Attorney King. In the intervening period, theUnion, acting through Robbins and Small, had requestedand obtained certain information from the Employer foruse in negotiations, it had agreed to a schedule of negoti-ating sessionsthrough correspondence between King andRobbins, and it had participated in the first negotiatingsessionon 15 July in which scheduling and proceduralmatters were agreed on and the Union received the em-ployer's contract proposal.Itwas after this that the Union raised its timeliness ob-jection for the first time. Accepting as true for the pur-poses of this discussionSmall'stestimony that he wasaware of a "discrepancy" between the date of the Em-ployer's letter and the date he received it and that he feltitwas significant enough that he asked Lewellen andMurphy to take note of it, he failed to provide a con-vincing explanation as to why he did nothing about ituntil after seeing the Employer's contract proposal over1-1/2 months later.The Board recognizes that even when timely notice isnot given, a party, "by its action, could have waived thenotice requirement and agreed to bargain."9 That is what9 Anchorage Laundry & Dry Cleaning,216 NLRB 114 (1975)happened here as the Union, without any stated reserva-tions,advised the Employer that it would commencebargaining on 15 July and in fact did so. Only after thatbargaining session, at which it received what it consid-ered to be an unfavorable proposal, did the Union raisean objection that the Employer's notice was untimely.The circumstances here are different from those in thecases relied on by the Union in which the Board foundthat no waiver had occurred. In theSawyer StoresandAnchorage Laundrycases,the partyraising the timelinessobjection did so at or before the initialbargaining ses-sion.In the present case, the Union did not raise its ob-jection until after the firstbargaining session was con-cluded and it failed to establish any extenuatingcircum-stancesthat would excuse its failure to do so.CONCLUSIONS OF LAW1.Allied IndustrialWorkers of America, Local Union,No. 770 is a labor organization within the meaning ofSection 2(5) of the Act.2.Hutco Equipment Company is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.3.By refusing to meet and bargain in good faith withthe Employer for a new contract after 15 July 1986, theRespondent violated Section 8(b)(3) of the Act.4.The unfair labor practices found are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Section8(b)(3) of the Act, I shall recommend that it be orderedto cease and desist from such violations and to take cer-tain affirmative action designed to effectuate the policiesof the Act. I shall recommend" that the Respondent beordered to meet and bargain with the Employer on re-quest.The Employer has requested that the OrderrequiretheRespondent to bargain "from and hence July 27,1988," arguing that, otherwise, the Union would benefitfrom its unlawful refusal to bargain. i 0 However, theeffect of such an order would be to impose on the Unionthe requirement that the terms of any resulting contractwould be retroactive to that date.Section 8(d) of theAct prohibits such a remedy." iThe Employer also seeks to be reimbursed for its costsand attorneys' fees incurredas a resultof the Respond-ent's refusal to bargain, on the grounds that the Union'spositionwas frivolous. Considering the facts that theUnion has at least a colorable basis for its legal positionsand that the crucial factual findings in this case werelargely based on credibility considerations, I do not findthe Union's position to have been frivolous, or that theEmployer is entitled to the reimbursement it seeks.10At this point, whether the Unionhas derived a benefit from its re-fusalto bargain is speculation11 SeeEx-Cell-O Corp.,185 NLRB 107 (1970) INDUSTRIAL WORKERS AIW LOCAL 770 (HUTCO EQUIPMENT)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Allied Industrial Workers of Amer-ica,Local Union No. -770, Springfield, Missouri, its offi-cers, agents, and representatives, shall1.Cease and desist from refusing, as the collective-bar-gaining representative of the Employer's employees inthe appropriate unit, to bargain collectively with Em-ployer.2.Take the following affirmative action necessary toeffectuate the policies of the .Act.(a)On request by Hutco Equipment Company, bar-gain,as the exclusive bargaining representative of theEmployer"s employees, with respect to wages, hours, andother terms and conditions of employment and, if anagreement is reached, embodyit in asigned contract.(b)Post at its business office and meeting placesaround Springfield,Missouri, copies of the attachednoticemarked "Appendix."13 Copies of the notice, onforms provided by the Regional Director for Region 17,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-,al.(c)Furnish to the Regional Director for Region 17signed copies of the aforementioned notice for posting byHutco Equipment Company, if willing, in places wherenotices to employees are customarily posted.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps have been12 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in See. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.13 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "655taken to comply. For the purposes of determining or se-curing compliance with this Order, the Board, or any ofits duly authorized representatives, may obtain discoveryfrom the Respondent, its officers, agents, successors, orassigns, or any other person having knowledge concern-ing -any compliance matter, in the manner provided bythe Federal Rules of Civil Procedure. Such discoveryshall be conducted under the supervison of the UnitedStates court of appeals enforcing this Order and may behad on any matter reasonably related to compliance withthis Order, as enforced by the court.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withHutco Equipment Company with respect to wages,hours, and other terms and conditions of employment af-fecting the employees in the appropriate unit.WE WILL, on request by Hutco Equipment Company,bargaincollectively, as the exclusive bargaining repre-sentativesof the employees in the appropriate unit, withrespect towages,hours, and other terms and conditionsof employment and, if an agreement is reached, embodyit in a signedcontract.ALLIED INDUSTRIAL WORKERS OF AMER-ICA, LOCAL UNION No. 770